 130DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trustees of ColumbiaUniversity in the City ofNew YorkandLocal 32B-32J,Service Employ-ees InternationalUnion,AFL-CIO. Case 2-CA-1836431March 1986DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSBABSONAND DENNISOn 31 October 1983 Administrative Law JudgeRaymond P. Green issued the attached decision.The Respondent filedexceptionsand a supportingbrief, and the Charging Party filed cross-exceptionsand a brief.The National LaborRelationsBoard has delegat-ed its authorityin this proceedingto a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection8(a)(5) and(1) of the National Labor Rela-tionsAct by unilaterallydiscontinuing a tuition ex-emption benefit and Section 8(a)(3) and (1) bydoing soin retaliationfor the Union's enforcingpayments to a contractualtrainingand scholarshipbenefit fund. For thereasonsbelow we shall deferto the arbitration award resolving the matter andshall dismissthe 8(a)(5) and (3) allegations.Since at least 1936, Columbia University has rec-ognizedthe Service Employees Union as the repre-sentativeof certain building service employees.Before 1977, when it joined the multiemployerRealty Advisory Board (RAB), Columbia individ-ually signedagreementsidentical to the RABagreements.The most recentagreementrelevant tothe eventsin issue waseffective from April 1979 toApril 1982.Successivebargaining agreementsrequired em-ployers to contribute to the contractual health ben-efitand pensionfunds unless an employer providedequivalent or better benefits. Columbia exercisedthis option and used its own plans. In early 1980the Union became aware that, unlike the contrac-tual plan, Columbia's health benefit plan requiredemployee contributions. The Union grieved andheld a series of meetings with Columbia in thesummer of 1980. During the meetings the Unionlearned that Columbia had not been contributing totheThomas Shortman Training and ScholarshipFund as provided by the bargaining agreement.The Shortman Fund was established in 1974 tohelp pay for and to provide scholarships to aunion-run school for members to upgrade theirskills in the industry.The Shortman Fund problem was minor com-pared to the health benefit problem and occasionedlittlediscussion.Columbia contended that it wasnot required to make payments to the ShortmanFund because it instead provided employees with atuition exemption plan. That plan permitted em-ployees, their spouses, and their children to take upto seven credits per semester free of charge. TheUnion filed a grievance over the Shortman Fund.At the final meeting in September 1980 Columbiasaid that if the Union sought to compel it to con-tribute to the Shortman Fund, it would cancel thetuition exemption plan. The Union said it intendedto proceed to arbitration.'On 22 December 1980 and 12 January 1981, Wil-liam J. Glinsman, one of five contract arbitratorsnamed in the bargaining agreement, heard theShortman Fund grievance. In a discussion beforethe hearing, Columbia's director of labor relationstold the Union's representative that, if arbitrationresulted in an obligation to pay into the ShortmanFund, Columbia would cancel the tuition exemp-tion program. At arbitration Columbia took the po-sition that it was exempt from the Shortman Fundpayments because it provided free tuition for itsunit employees and their families. The Fund con-tended there never was a quid pro quo and Colum-biawas required to make the fund payment retro-actively from 1 January 1974. On 16 March 1981Arbitrator Glinsman issued his award finding thatColumbia failed to sustain its contention that theUnion waived contributions to the fund, that thecontract language was unambiguous, and that Co-lumbia had to pay the Shortman Fund $9735.03.Specifically, Arbitrator Glinsman found:Ihave carefully reviewed the pertinent lan-guage of the Contract and the pertinent lan-guage of the Trust Agreement for ThomasShortman Fund and find them not susceptibletomore than one interpretation. Accordingly,Ihave no choice but to apply the facts athand, no matter what reservations about thefairness of the results or the morality of invok-ing these clauses in the instant situation. If thelanguage was ambiguous, I would consider theEmployer's argument of mitigation based onpast practice as equitable. But here, the lan-guage is not ambiguous and must be honoredeven in the face of distasteful results. Other-wise, the Contract would become not what the'Columbia then internally suspended or terminated the plan, but in-formed neither the Union nor the employees279 NLRB No. 19 COLUMBIA UNIVERSITYpartiesmade it but what the arbitrator is per-sonally disposed to make of it.Throughout the relevant period no unit employ-ee applied for tuition exemption until August 1981when an employee applied for his daughter. Co-lumbia denied the application.The Union grieved,and on 15 September 1981 Columbia,through itsattorney,replied that it denied the application be-cause Columbia was required to contribute to theShortman Fund.The Union,on the advice of coun-sel,withdrew its grievance and filed the unfairlabor practice charge.On 30 November 1981 theRegional Director notified the parties that he wasdeferring the charge to the grievance-arbitrationprocedure.The Regional Director stated that theUnion alleged"that the Employer unilaterally re-scinded its tuition exemption benefit for employeesrepresented by [the Union]in retaliation for [theUnion's] enforcement of the collective-bargainingagreementandwithoutbargainingwith [theUnion]."The Union took the matter to arbitration. Its 7December 1981 submission letter stated in part:The above mentioned employer,for more than20 years, has established and maintained a tui-tionassistanceprogram for the benefit ofLocal 32B-32J members and their immediatefamily.On or about October 1, 1981, the employerunilaterally terminated this benefit.It is the po-sition of the Union that the tuition assistanceprogram is a better term and condition re-ceived by Columbia employees which may notbe unilaterally terminated by Columbia Uni-versity.On 6 May 1982 Contract Arbitrator Glinsmanheard the grievance.Both the Union's submissionletter and the Regional Director'sdeferral letterwere before him. On 18 May 1982 ArbitratorGlinsman denied the grievance.In his award Arbitrator Glinsman, after quotingfrom the Union's submission letter, stated:At the hearing, the testimony and evidenceadduced revealed that Employees of ColumbiaUniversity were allowed to participate in theUniversity's tuition exemption plan. The Em-ployer offered the tuition exemption plan to its32B-32J Employees in lieu of payments to theThomas Shortman Fund until March 16, 1981when the Employer withdrew the tuition ex-emption based on an arbitration Award involv-ing the tuition plan.131Arbitrator Glinsman set out the parties'positions-that the Union contended the tuition plan was aprior better benefit required by the contract andthatColumbia argued that the contract limitedbetter conditions to specific benefits.ArbitratorGlinsman quoted from the contract:If employees in any building had in effect onApril 21, 1976,a practice of terms or condi-tions better than those provided for herein,ap-plicable generally to them for wages,hours, sickpay, vacations,holidays,relief periods,jury duty,or group life insurance,such better terms orconditions shall be continued. . . . [Arbitra-tor's emphasis.]ArbitratorGlinsman found the contract languageclear and unambiguous,applied the language to thefacts,and concluded,"The Employer did not vio-late the Contractandisnot required to maintainthe tuition exemption program." (Emphasis added.)The judge found that the arbitrator did not con-siderwhether Columbia breached its duty to bar-gain over withdrawal of the tuition exemption ben-efit,but decided only that Columbia did not breachthe contract.On this basis the judge rejected defer-ral.We do not agree.The Union's attorney at thetuition plan arbitration testified before the judgethat he told the arbitrator that the only reason theywere before him was to determine the contractquestion and that the Union did not attempt toadduce evidence before the arbitrator that Colum-bia's actions violated the Act.Nonetheless, basedon the Regional Director'sdeferral letter, theUnion's submission letter,the Shortman Fund arbi-trationaward,and the tuition plan arbitrationaward, we find that the arbitrator effectively re-solved the breach of bargaining duty issue as wellas the breach of contract issue.The Union and Columbia agreed to be bound byarbitration,and the arbitration proceedings werefair and regular.For the reasons set out below wefind that the arbitrator was presented generallywith the facts relevant to resolving the unfair laborpractice issue and that,as effectively resolved bythe arbitrator,the contractual issue was factuallyparallel to the unfair labor practice issue.We alsofind that the award is not clearly repugnant to thepurposes and policies of the Act. Not only has theGeneral Counsel failed to show that our deferralstandards have not been met, but the record showsto the contrary that they have been.Accordingly,we find that the arbitration award meets theSpiel-berg2andOlin3standard's for deferral.2 SpielbergMfgCo, 112 NLRB 1080 (1955)3OlenCorp,268 NLRB 573 (1984)We note thatOlinissued subse-quent to the judge's decision herein 132DECISIONSOF NATIONALLABOR RELATIONS BOARDThe arbitrator was aware, through the submis-sion letter and the deferral letter,that the tuitionexemption plan was a long-established past prac-tice, that Columbia withdrew the plan,and that thewithdrawal allegedly violated the Act.The arbitra-tor first found that Columbia'swithdrawal of thetuition exemption plan did not violate the contract.The arbitrator did not,however, limit himself tothat issue but also found that Columbia was not re-quired to maintain the tuition exemption program.In essence,the arbitrator found that Columbia'spaying the Shortman Fund benefits released it fromthe tuition exemption plan.In the first arbitration,the arbitrator consideredone side of the issue-whether the tuition exemp-tion plan was a substitute for the Shortman Fund,as contended by Columbia.The arbitrator rejectedColumbia's contention,but did so on the groundsthat the contract specifically required Columbia topay the Shortman Fund benefit.The arbitrator, al-though expressing reservations about the fairness ofhis award,found that the unambiguous contractuallanguage overrode past practice.Significantly, thearbitrator did not hold that Columbia had to pro-vide both benefits or that the Shortman Fund wasnot an alternative to the tuition exemption plan.In the second arbitration,the arbitrator consid-ered the other side of the issue-whether Colum-bia's payment of the Shortman Fund benefits was asubstitute for the tuition exemption plan. The arbi-trator found that it was. The plans had more thansuperficially similar purposes.The arbitrator statedthat Columbia had taken the position that the tui-tion benefit plan was a substitute for the ShortmanFund plan and that Columbia withdrew the plan,effective 16 March 1981,the date of the prior arbi-tration award.Thus,the arbitrator found that, be-cause he had ordered Columbia to make the Short-man Fund payments, Columbia did not have toprovide the tuition exemption plan.The arbitrator'sawards,when read together,meet our deferral standards.The arbitrator found,on the facts presented to him that the parties' con-tract overrode past practice,that the contract re-quired Columbia to pay the Shortman Fund bene-fit,and that Columbia therefore did not have toprovide the related tuition exemption benefit. Thus,the arbitrator determined that Columbia and theUnion contractually agreed that the ShortmanFund took precedence over and was a substitutefor the existing tuition exemption benefit. Accord-ingly,we find that the arbitrator effectively re-solved the unfair labor practice allegation. In addi-tion,we find that the arbitrator'sdecision is notclearly repugnant to the Act's purposes and poli-cies because it is susceptible to a permissible inter-pretation,namely, that Columbia and the Unioncontractually resolved the matter.Accordingly, weshall defer this aspect of the complaint to the arbi-trator's decision.The complaint also alleged that Columbia violat-ed Section 8(a)(3) by withdrawing the tuition bene-fitplan in retaliation for the Union's successfullypursuing the Shortman Fund grievance.In its replyto the tuition exemption grievance,Columbia statedthat it withdrew the tuition exemption because itwas required to pay the Shortman Fund benefits.This was Columbia's position throughout-that itdid not have to provide both benefits.As this is theonly evidence in support of the 8(a)(3) allegation,the proof of that allegation depends on the proof ofthe 8(a)(5) allegation.We are, however, deferringto the arbitrator's award finding that Columbia didnot have to provide both benefits and are thereforedismissing the 8(a)(5) allegation.Accordingly, weshall also dismiss the related 8(a)(3) allegation.ORDERThe complaintis dismissed.James Wasserman,Esq.,for the General Counsel.Charles Strahley,Esq. (Putney, Twombly, Hall & Hirson)of New York, New York,for the Respondent.Michael Geffner,Esq. (Israelson,Manning&Raab),ofNew York,New York,for the Charging Party.DECISIONSTATEMENT OF THE CASERAYMOND P.GREEN,Administrative Law Judge. Thiscasewas heard by me in New York,New York, onAugust 8, 1983. The charge was filed on October 6,1981, and the complaint was issued on March 8, 1983. Insubstance, the complaint alleges that in retaliation of theUnion's action of enforcing certain provisions of its col-lective-bargaining agreement,the Respondent unilateral-ly terminated a longstanding noncontractual benefit, i.e.,a tuition exemption program which permitted its employ-ees or their dependents to take seven credits per semesterat the University free of charge. The complaint allegesthat in this respect the Respondent violated Section8(a)(1), (3), and(5) of the Act.The Respondent contends:(1) that the decision to ter-minate the benefit and the announcement of that decisionwas made more than 6 months prior to the filing of thecharge and therefore the allegation should be barred pur-suant to the statute of limitations set forth in Section10(b) of the Act; (2)that it did,in fact, notify and bar-gainwith the Union concerning this decision;and (3)that the Board should defer to an arbitration award re-garding this dispute.Based on the entire record in this case,including myobservation of the demeanor of the witnesses and afterconsidering the briefs filed,Imake the following COLUMBIA UNIVERSITY133FINDINGS OF FACTI.JURISDICTIONThe Respondent, a New York corporation, is engagedin the operation of a private university. Annually, theRespondent has gross revenues in excess of $1 millionand purchases and receives at its New York facilitiesgoods and materials valued in excess of $50,000 directlyfrom firms located outside the State of New York. Ittherefore is concluded that the Respondent is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAll parties agree that the Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THECOLLECTIVE-BARGAINING HISTORYThe Respondent and the Unionhave maintained a col-lective-bargaining relationshipfor about 30 years. Theemployees involved (numberingabout 250) are peoplewho work in various of the University's off-campusbuildings.Basically, they are employed as porters, build-ing superintendents,handymen, and doormen. Prior to1977, the University and the Union had a practicewherein the University agreed to be bound by a collec-tive-bargaining agreement negotiatedbetween the Unionand the Realty AdvisoryBoard, the latterbeing an em-ployer associationwhich bargains with the Union onbehalf of its employer-members.In 1977 the Universityjoined the Realty Advisory Board (the RAB).In 1973 or 1974 there was established, pursuant to ne-gotiations between the RAB and the Union, the ThomasShortman Training and Scholarship Fund. The purposeof the fund was to providetrainingfor the Union's mem-bership to enable them to upgrade their skills in the in-dustry. Each successive contract between the RAB andthe Union required the employers to make contributionsto this fund. IIt alsoappears that for many years Columbia Universi-ty had maintained a benefit called the tuitionexemptionprogram,pursuantto which all its full-time employees ortheir dependents could take seven creditsper semester atthe University without charge. Although the record re-veals that this benefit was not oftenusedby the employ-ees in thisbargaining unit,itmustbe said thatitwas notan insubstantialbenefit for those who could take advan-tageof it, especiallyconsideringthe high cost of tuitionthese days. It is also noted that this benefit is not referredto in the contract between the University and the Unionand thereforestands as anoncontractual benefit. Therewas no evidence that the tuitionexemptionprogram wasever discussed during any collective-bargaining negotia-tions between the Respondent and the Union.With respect to the Shortman Fund vis a vis the tui-tion exemption program, Ross Rimicci, the employer'sdirector of employeerelations, testified that there was aiAs of the time of the hearing the contracting employers were re-quired to contribute $13 per employer per year to the Shortman FundThe Fund operates a school located in New York City"tacit" understanding that the tuition exemption programwas a quid pro quo for,and inlieu of, the ShortmanFund.However, there is absolutely no evidence thatthere was any agreement to this effect, whether tacit orotherwise. Indeed the testimony of Ronald Goldman,who was the Respondent's director of real estate man-agement, tended to establish the contrary.The Operative FactsThe contracts between the Union and Columbia haveallowed the Universitytomaintainitsown health andpension plans and to refrain from making contributionsto similar plans administered by the Union, provided thatthe plans were comparable. As a result, Columbia hasnot contributed to these union plans.In 1979 or 1980, the Union learned that bargaining unitemployees of Columbia were being required to makecontributions to the University's health plan whereas theUnion's health plan was noncontributory. Because ofthis, the Union filed a grievance and a series of meetingswere held in June, July, August, and September 1980.During thesemeetingsitwas the Employer's contentionthat,notwithstanding the contributory aspect, the Uni-versity's health plan,when considered in light of thetotal benefit pacakage for its employees (including thetuitionexemption program)was comparable to theUnion's plan and that there was no violation of the con-tract.Itappears that during the aforesaid meetings it wasalso discovered by the Union that the Employer had notmade any contributions to the Shortman Fund and this,too,was raised.2 According to Rimicci, he maintained atthese meetings that the tuition exemption program was abenefit provided to the employees in lieu of the Short-man Fund and he took the position that the Union couldnot insist on having both benefits. (As noted above, thereis no evidence to show that the Union and the Employerhad ever agreed that the tuition exemption program wasto be in lieu of the Shortman Fund). Rimicci states thatat the meeting of September 4, 1980, when the Union no-tified the Employer that it was going to seek arbitrationover the failure to make payments to the ShortmanFund, he advised Kevin McCulloch, the Union's assistantto the president, that if the Union sought to compel theUniversity to contribute to the Fund, he would terminatethe tuition exemption program. Thereafter, according toRimicci, he orally advised Golden and a Graham (theUniversity's director of faculty services) to terminate theprogram vis a vis employees represented by the Union.The record shows, however, that neither the Union northe employees were notified of this purported decisionand as no bargaining unit employees applied to the pro-gram at that time, none were turned down. It is alsonoted that no memorandum was ever made of this deci-sion.2According to Union Representative Kevin McCulloch, the Unionhad neglected to bill Columbia for the Shortman Fund because of anoversightHe explains that the billing for this fund was done as a supple-ment to the billings under the health fund and because Columbia did notcontribute to the contractual health fund, it was not billed for the Short-man Fund 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequent to the September 4 meeting,theUnionproceeded to arbitration over the Shortman Fund dis-pute.A hearing on that matter was held on December22, 1980, and January 12,1981. According to Rimicci, atthe time of the hearings he told the Union's representa-tives,in effect,that if the arbitration resulted in an obli-gation to pay to the Shortman Fund,theUniversitywould discontinue the tuition exemption program for theemployees represented by the Union.On March 16,1981, the arbitrator issued his opinionand award regarding the Shortman Fund.He held thattheEmployer was contractually bound to make pay-ments to the Fund.In reaching his conclusion,he heldthat the evidence did not support the Employer's conten-tion that the Union had waived contributions to theFund. As a result, the Respondent was required to makeretroactive payments in the amount of $9,735.03 and tomake future payments to the Fund.Between September 4, 1980,and July 1981,no unionemployees applied for the tuition exemption program.However,sometime in August 1981, employee EustaceMejias did file an application on behalf of his daughterwho was going to attend Barnard College,which is af-filiatedwith Columbia. According to McCulloch, whenhe learned that the application was denied,he called Ri-micci in late August and was told that Rimicci wouldlook into thematter.When McCulloch received noanswer,he wrote a letter to Rimicci on September 3,1983, which stated:Attn:Mr. Ross A. RimicciDirector of Employee RelationsRe: 410 Riverside DriveEustace MejiasDear Mr. Rimicci:Approximately two weeks ago, we contacted youwith regard to the application for tuition assistancewith regard to the daugther of the above-mentionedmember. You assured us that you would investigatethe matter and respond with the policy of ColumbiaUniversity.Since you have not responded as promised, wecan only assume that it is the position of Columbiathat the employee is not entitled to the benefits. Wewill therefore take appropriate action.Also on September 3, McCulloch sent a letter to theJoint Industry Grievance Committee which stated, interalia:Approximately two years ago, the Union discov-ered that the employer was requiring employees tocontribute to the Major Medical Plan and initiated agrievance to stop the practice.In retaliation for ini-tiating that grievance,the employer has eliminated atuition assistance program for the benefit of the em-ployees which had been in effect for many years.The Unionisdemandingthe continuation of theprogram with respect to the daughter of the above-mentioned member,and any and all other employ-ees of Columbia who are members of Local 32B-32J and are affected by the change in policy.Since the employer has failed and refuses to re-spond to theinquiriesby the Union, we request thatthismatter be scheduled for a Joint Industry Griev-ance hearing.On September 15, 1984, the University through its at-torney, Joseph Paruda replied:Columbia University has asked me to commenton your letter of September 3, 1981, in the abovematter, addressed to the Joint Industry GrievanceCommittee.We stronglydisagreewith yourallegations inparagraph two of your letter since they are totallyinaccurate,irresponsible and show a complete lackof knowledge of the facts.On December 22, 1980 and January 12, 1981,during the arbitration hearing on the University'snon-payment to the Thomas Shortman Training andScholarshipFund, the University stated that itwould not make contributions to the ShortmanFund and provide tuition exemption for the employ-ee and family.The tuition exemption program is notpart of the collectivebargaining agreement.WilliamJ.Glinsman, the contract arbitrator, in his award ofMarch 16, 1981, decided that under the terms of theagreementtheUniversitymustcontribute to theShortman Fund. This was the reason that Mr.Mejias was denied tuition exemption.At no time was there any correlation between thetuition exemption program and the major medicalgrievance which is still pending decision from thearbitrator.Briefswere due on August 28, 1981 onthe major medical issue and as of this date,only theUniversity has filed a brief.Following receipt of the University's September 15letter,theUnion withdrew its grievance relative toMejias upon its attorney's advice that the matter was notarbitrable under the contract. Instead it filed the instantcharge on October 6, 1981. On November 19, 1981, theRespondent advised the Regional Director that it waswilling to arbitrate the dispute over the tuition exemp-tion program and on November 20, 1981, the RegionalDirector notified all parties that he was deferring furtheraction pending arbitration pursuant to the Board'sCollyerdoctrine.In proceeding to arbitration, as required by the Re-gionalDirector's letter of November 20, the Unionframed the issue as follows:The above mentioned employer, for more than 20years,has established and maintained a tuition assist-ance programfor the benefit of Local 32B-32Jmembers and their immediate family.On or about October 1, 1982, the employer uni-laterally terminatedhis benefit.It isthe position oftheUnion that the tuition assistance program is abetter term and condition received by Columbiaemployees which may not be unilaterally terminatedby Columbia University. COLUMBIA UNIVERSITYIn support of its position before the arbitrator, theUnion relied on articleIII, section3,of the contractwhich reads:No provision of this agreement shall be construedso as to lower any employee'swage.If employeesin any building had in effect on April 21, 1976, apractice of terms or conditions better than thoseprovided for herein,applicable generally to themforwages,hours,sickpay,vacations,holidays,relief periods,jury duty,or group life insurance,such better terms or conditions shall be continuedonly for employees employed by the Employer onApril 21,1976.Any employee who acquired abetter term or condition after April 21,1976, shallcontinue to receive same.The Arbitrator may re-lieve the obligations in the preceding sentence if en-forcement would work an undue hardship,injusticeor inequity upon the employer.On May 18,1982, the arbitrator issued his opinion andaward in which he concluded that the tuition exemptionprogram was not one of the benefits referred to in articleIII, section 3, and that the Employer did not breach thecontract by terminating the program.Although it ap-pears that the arbitrator was made aware of the fact thatthe dispute was pending before the Board, there is, tomy mind,no indication in his decision or in this recordthat he also considered the unfair labor practice issue.Nor does his decision rely on,or assert that anything inthe collective-bargaining agreement could be construedas a contractual waiver of the Union's right to bargainover the decision by the University to terminate the tui-tion exemption program.In short,it is clear to me thatthe arbitrator decided the issue solely on the question ofwhether there was a contract breach. As the benefit in-volvedwas a noncontractual benefit,hisdecision ishardly surprising,albeitnot dispositive of the issuebefore me.AnalysisThe evidence shows that for at least 18 years the Uni-versity has maintained a practice of providing for all itsfull-time employees(including the employees representedby Local 32B-32J) a tuition exemption program pursuantto which either the employees or their dependents wouldreceive up to seven free tuition credits per semester ifthey attended Columbia University. Given this long-standing practice,thisbenefitmust be considered asmuch as a term or condition of employment as any otheremployee fringe benefit.3As such,it is concluded thatthis benefit is a mandatory subject of bargaining whichmay not be unilaterally discontinued without first offer-ing the Union a good-faith opportunity to bargain. Thefact that the benefit has not been memorialized in a col-lective-bargaining agreement does not mean that the Re-spondent may terminate the benefit at its whim withoutbargaining,unless there is evidence,not shown here, that3For example, the Board and the courts have held that Christmas bo-nuses are a part of employee wages when they have been given over anextended period of timeSee Radio TelevisionSchool vNLRB,488 F 2d457 (3d Cir 1973)135theUnion had clearly and unambiguously waived itsright to bargain over the subject matter.'InRockwell International Corp.,260 NLRB 1345, 1347(1982), the Board stated:The duty to bargain continues during the existenceof a bargaining agreement concerning any mandato-ry subject of bargaining which has not been specifi-cally covered in the contract and regarding whichthe union has not clearly and unmistakenly waivedits right to bargain.InRoad Sprinkler Fitters Local669 v.NLRB,676 F.2d826 at 831(D.C. Cir.1982), the court stated:An employer has a duty to bargain with the rep-resentativeof his employees before unilaterallychanging the terms and conditions of their employ-ment.This statutory duty to bargain is independentof any obligation the employer may incur under hiscontract with the union.In particular,a modifica-tion of practices established by a consistent patternof conduct may constitute a change in the termsand conditions of employment whether or not it isalso a breach of contract.In the face of such estab-lished practice,the contract is only relevant to theextent that it may indicate the union'swaiver of itsright to bargain. [Citations omitted.]In view of the above,it is evident that if it is conclud-ed that the University unilaterally terminated the tuitionexemption program for the employees represented byLocal 32B-32J, without having first offered to bargain ingood faith, that such action must be construed as a uni-lateral change in the employees' terms and conditions ofemployment and a violation of Section 8(a)(1) and (5) ofthe Act.Further, if it is concluded that this change wasmotivated by a desire to retaliate against the employeesbecause of the fact that their representative successfullysought to enforce its contract vis a vis the ShortmanFund,itwould follow that such action would also vio-late Section 8(a)(3) of the Act.In its defense the Respondent makes three contentions,allwhich I find unpersuasive.First, it contends that theUniversity notified the Union of its intention to terminatethe tuition exemptions program and did, in fact,termi-nate the program more than 6 months before the chargewas filed.Second, the Respondent argues that it did bar-gain with the Union regarding the termination during theseries of meetings held in the summer of 1980.Third, itcontends that the arbitration award regarding the tuitionexemption program is dispositive of the issues in this caseand should be deferred to underSpielbergMfg. Co.,112NLRB 1080(1955), and related cases.Concerning the Employer's contention that bargainingdid take place,I do not believe that the facts can supportthis assertion.Although it is true that either during thesummer of 1980 or on September 4, 1980, the Respond-ent's representative, Rimicci,did state that the University"Although thecontract contains a "zipper"clause, thiswould notconstitute a waiver SeeGTE Automatic Electric,261 NLRB 1491, 1492(1982) 136DECISIONSOF NATIONALLABOR RELATIONS BOARDwould terminate the tuition exemption program, thatstatement was made in the context of a series of meetingsconcerning the health benefits, was specifically in re-sponse to the Union's assertion that Columbia was notabiding by its contractual obligation to make payment tothe Shortman Fund, and was conditioned on the Unionpursuing and winning an arbitration case involving theShortman Fund. As such, the statement could reasonablybe viewed as posturing in the context of trying to settle acontract grievance. At most, I would construe Rimicci'sstatement as constituting no more than an argument indefense of the University's failure to pay to the Short-man Fund in that he was making the unfounded assertionthat the Union had "tacitly" agreed to waive such pay-ments in lieuof retaining the tuition exemption program.At worst, I would construe the statement as constitutinga threat to retaliate if the Union insisted on going to arbi-tration to enforce the contractual obligation to makecontributions to the Shortman Fund. In neither instancedo I view Rimicci's statements as constituting a genuineor good-faith offer to bargain about whether or not theUniversity should retain the tuition exemption programas a benefit for the employees represented by the Union.I also reject the Employer's contention that the arbi-trator's opinion and award is dispositive of this case. Asnoted above, it is my opinion that the arbitrator was onlycalled uponto decide and only did decide whether theeliminationof the tuition exemption program was abreach of contract. Although it is true that the transac-tion before the arbitrator was the same as before me, thelegal questionsinvolved are quite different. Thus, unlikethe arbitrator who was called upon to decide whetherthe change constituted a breach of contract, it is myfunction to decide whether the change was a violation ofthe statutory obligation to bargain. As such, the breachof contract issue is essentially irrelevant to the issuebefore me. That is, I am not called on to decide whetherthe elimination of the tuition exemption program, a non-contractual benefit, constituted a breach of the collec-tive-bargaining agreement,but rather whether the Em-ployermay unilaterally discontinue this longstandingbenefitwithout first offering, in good faith, to bargainwith the Union and whether the change was discrimina-torilymotivated. As it appears that the statutoryissues,as opposedto the contractualissues,were not decided bythe arbitrator, it is concluded that deferral would not beappropriate.5With respect to the deferralissue,I am not persuadedby the cases cited by Respondent. As I read the deci-sions inBay Shipbuilding,251NLRB 809 (1980), andBoise Cascade Corp.,263 NLRB 480 (1981), the contrac-tual issuesbefore the arbitrators and the statutory issueswere so intertwined that even if not explicitly stated, thearbitrators' factual conclusions would nevertheless havebeen consonant with Board precedent. That is, in eachcase, in which it was alleged that the companies madeunilateralchanges, one of the issues before the respective°SeeSuburbanMotor Freight,247 NLRB 146 (1980) See alsoNLRBvDesigncraft Jewel Industries,675 F.2d 493 (2d Cir1982),Ad Art Inc vNLRB,645 F 2d 699, 674-677 (9th Cir 1981),Radio Television TechnicalSchool v NLRB,488 F 2d 457, 461 (3d Cir 1973)arbitratorswas whether by contract or agreement, theunions had waived their rights to bargain about thechanges.In such cases, the issue of waiver would becommon to the arbitration and unfair labor practice pro-ceedingsand would encompass both a matter of contractinterpretation as wellas an issuewhich would be disposi-tive of the8(a)(5) allegation.For if a contractual waiver(ordinarily found in the contract itself) is found, an em-ployer would not violate Section 8(a)(5) even if it makesa unilateralchange withoutbargaining.This is, however,unlike the present case where the Respondent does notcontend, and the record cannot support, any assertionthat the Union had "waived" its right to bargain aboutthe termination of the tuition exemption program.Indeed, it does not appear that the Employer made anywaiver argument before the arbitrator and no such find-ing was madeby the arbitrator.I also viewDistilleryWorkers Local 2 v. NLRB, 664F.2d 318 (2d Cir.1981), as beingdistinguishable. In thatcase the court deferred to an arbitrator's award eventhough the arbitrator did not, in so many words, consid-er the statutory issue whether the employer had failed tobargain beforemaking a unilateralchange. In that case,however, the arbitrator reached the conclusion that thecompany, in light of its past practices, did not make achange initsemployees' working conditions. As theremust be a changebefore a bargaining obligation willarise, the court reasoned that the arbitrator's factual find-ings in thisregardwere controlling because that factwould also be the critical fact before the Board. As thereisno dispute in the present case that a change occurredwhen Columbia terminated the tuition exemption pro-gram vis-a-vis the employees herein, I do not think thatDistilleryWorkers Local 2is controlling.It also is myopinion thatAtlantic Steel Co.,245 NLRB814 (1979), would entail much the same analysis. In thatcase it was alleged by the General Counsel that an em-ployee had been discharged because of his participationin a grievance discussion. The employer defended on thegrounds that the employee had made obscene and dispar-aging remarksto his supervisor on the production floorduring thatdiscussion.An arbitrator had held that theemployee had, without provocation, made the obsceneand disparagingremarks as contended by the employer.In deferring to the arbitrator's award, the Board con-cluded that the arbitrator had considered all the evidencerelevant to the unfair labor practice and that based on hisfactfindings, the award was consonant with Board prece-dent.6 Thus, inAtlantic Steelthe Board held that despitethe failure of the arbitrator to explicitly state that he wasdeciding the unfair labor practiceissue,the Board, nev-ertheless, deferred where the arbitrator's findings of factwould be dispositive of the unfair labor practice issue,when considered in light of the applicable Board prece-dent.In the present case, it is not the arbitrator's factualfindingswhich are disputed, but rather the appropriatelegal standard to be applied to what are, basically,eThat is, given the same set of facts, the Board would have reachedthe same conclusion in the absence of an arbitration COLUMBIA UNIVERSITYagreed-upon facts. In this respect, the presentcase doesnot presenta situationwhere the parties disagree withthe arbitrator's findings of fact. Rather, it is evident tome that the arbitrator's findings of fact areessentiallycorrect, but rather that his conclusions about the con-tractual issue are simplynot materialto the unfair laborpractice issues. As it is clear to me that the unfair laborpracticeissueswere not before the arbitratorand as I amequally persuaded that he did not make any factual find-ings(such as the existence of a waiver) which wouldhave constituted a valid defense to the 8(a)(5) and (3) al-legations,I conclude that deferral is not appropriate.Finally,in itsbrief the Respondent argues that thecomplaint should be barred by virtue of the statute oflimitations set forth in Section 10(b) of the Act. It con-tends that the 10(b) period should run alternatively fromSeptember 1980 or, at the verylatest,from March 16,1981. Concerning the September 1980 date, the Respond-ent contends that at thattime,Rimicci announced to theUnion that the University would terminate the tuition ex-emption program if the Union succeededinwinning anarbitration concerning the Shortman Fund. It also con-tends that during the period the arbitrationhearingswere occurring (re: the Shortman Fund), the Respondentagain notified the Union that if the Union won the arbi-tration, theUniversitywould terminate the tuition ex-emption program. Thus, the Respondentargues thatwhen the arbitration decisionissued onMarch 16, 1981,the Union "knew or should have known that the Colum-bia would no longer grant benefits under its Tuition Ex-emption Program to the service employees."As noted above, I have viewed the statements by Ri-micci either as posturing or as a threat to retaliate if theUnion successfully arbitrated the Shortman Fund dis-pute. In either case, I do not believe that these state-ments amounted to an effective or good-faith notificationby the Employer of an intention to terminate the tuitionexemption program. In context, I cannot conclude thatsuch remarks were construed, or reasonably could havebeen construed, as a seriousannouncementof the Em-ployer's intention to terminate the program. In fact, Ri-micci's remarks were conditionalin natureand it was notuntilMejias' applicationwas turned down in August1981 that there was an injured party or that there was, inmy opinion, a reasonable basis on the Union's part, for7The Respondent in its brief does not contend that the 10(b) periodwould run from September 1980, based on the testimony that Rimicciorally told Company Managers Golden and Grattan that he was terminat-ing the program for the service employees In this respect this allegeddecision was not communicated to either the Union or to the employeesitrepresents and no employee suffered any detriment until a year laterThus, even assuming that such decision was made by Rimicci in Septem-ber 1980, there was no way for either the Union or the employees toknow of that decision and therefore no charge could have been filed atthat time See, e g,AlliedProductsCorp,230 NLRB 858 (1977), South-easternMichigan Gas Co,198 NLRB 1221 (1972)Cf Drukker Communi-cations,258 NLRB 734 (1981)137believing that Columbia had, in fact, terminated the tui-tion exemption program for the employees representedby Local 32B-32J. Thus, although Rimicci, on a coupleof occasions, made statements about what the Universitymight do if the Union won the Shortman Fund arbitra-tion, it never did notify the Union until September 1981that it had, in fact, made the decision or had implement-ed it.In the circumstances of this case, it is my conclusionthat the 10(b) period did not commence until eitherAugust 1981 when Mejias' application was denied oruntil September 1981 when the Union was formally noti-fied that the change had occurred.L.C Cassidy & Sons,185 NLRB 920, 926 (1970).CONCLUSIONS OF LAW1.The Respondent, the Trustees of Columbia Univer-sity in the City of New York, is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Union, Local 32B-32J, Service EmployeesUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.The Union has been and continues to be the exclu-sivecollective-bargainingrepresentative,within themeaning of Section 9(a) of the Act, of certain of Re-spondent's service and maintenance employees in an ap-propriate unit.4.By unilaterally withdrawing a longstanding benefit(theTuition Exemption Program), without having firstbargained in good faith with the Union, the Respondenthas violated Section 8(a)(1) and (5) of the Act.5.By unilaterally withdrawing the benefit in retaliationof the Union's successful attempt to enforce, through ar-bitration, certain provisions of the collective-bargainingagreement, the Respondent has violated Section 8(a)(1)and (3) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I recommended that Respond-ent cease and desist and take certain affirmative actiondesigned to effectuate the policies of the Act.In order to restore the status quo ante, it is recom-mended that the Respondent reimburse any employeesrepresented by the Union who had applied for and weredenied the benefits of the tuition exemption program andwho, but for the unilateral change, would have been en-titled to receive such benefits. Because this record doesnot sufficiently establishwho, it anyone, would havebeen entitled to this benefit, that question will be left tothe compliance stage of this proceeding.[Recommended Order omitted from publication.]